DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application 16/836,321 filed on 3/31/2020.
The preliminary amendment filed on 12/23/2020 has been entered.
Claims 1-7 have been cancelled.
New claim 21 has been added.
Claims 8-21 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2020 and 1/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 9/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application 17/133,205 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Siegwart et al. (US 2008/0235307) discloses multiple garbage collection threads that copy live object from the ‘from-space’ to the ‘to-space’  in figures 4-10, and paragraphs 30-32 and 40-44.
Horie et al. (US 2019/0361805) discloses parallel garbage collection threads operating on deques by copying from the source deque space to a destination deque space (claimed first destination cache) any original objects that have a reference to other original objects (claimed self-referencing field of the object) in figures 1-2,  and paragraphs 26, 33-41.
Li et al. (US 2011/0296132) discloses garbage collection where the memory space is divided in two (creating the claimed first destination cache and the previously generated source cache) and copies the live objects to the first half of the unused memory space and the second half of the space becomes an idle space that is the target of the next garbage collection operation.  In the next garbage collection, the live objects are copied to the second half of the unused memory space in paragraph 38.
Gall (US 6,480,862) discloses a garbage collection process that includes copying reachable objects from the ‘from’ partition of the heap to the ‘to’ partition of the heap and then swapping the partitions in figure 8 and column 8, lines 11-15 and column 13, lines 1-19.  Gall also discusses an object access order data structure in figure 6 and column 9, lines 33-67 where the nodes represent fields of referenced objects and nodes can reference other nodes creating a chain of referenced objects (i.e. child objects).  The objects are defined by various classes.  
Burka et al. (US 2012/0239711) discloses multiple threads performing garbage collection that includes scanning root object traversing the object graph and copying live objects found from source space to destination space figures 4, 6 and paragraphs 38-40, 43-44.
Auhagen et al. (“Garbage Collection for Multicore NUMA Machines”) discloses performing garbage collection in local and global heaps in section 3.
With respect to independent claims 8 and 15, the prior art does not teach or suggest, “adding, by the first thread of the garbage collector, the first destination cache to a global scan queue as a first source cache; using at least a second thread of garbage collector, accessing the first source cache using the global scan queue, and initiating, by the second thread of the garbage collector, object scanning on objects indicated in the first source cache,” in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Krofcheck/Primary Examiner, Art Unit 2138